DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 Election/Restrictions
No claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, because all claims drawn to the nonelected species have been cancelled. Election was made without traverse in the telephone call in September of 2020.
Drawings
The drawings were received on September 20, 2021.  These drawings are acceptable.
Note: as submitted, warmed water which has passed through the second heat exchanger appears to be sent to the multiphase pump. Because this was included in the originally filed figures, it is not new matter, in spite of not being mentioned in the specification. However, if this mixing of refrigerant and water is not intended, the line going up from the horizontal line on the bottom of figure 3 to the multiphase pump 303 should be removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 15,  and 33 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  As disclosed, as previously explicitly claimed, and as argued by the applicant, there is no heat sink used for cooling the process plant water
A heat sink is where the heat from an object being cooled goes. Even if the heat is dissipated into the atmosphere, this takes place via heat exchange, generally through a heat exchanger, and the atmosphere is the heat sink. In a system with no dedicated heat exchanger for transferring heat away, there is still a heat sink, because the heat energy goes somewhere, because not doing so means the system is not cooling anything. Therefore, as disclosed, and as claimed when read in light of the specification and the prosecution history of the application, the system is not functional.
Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, "a multiphase pump, coupled to the first heat exchanger, to increase the partially vaporized refrigerant pressure, wherein a multiphase pump is for pumping a medium that includes multiple phases to a higher pressure" should be “a multiphase pump, coupled to the first heat exchanger, to increase the partially vaporized refrigerant pressure, wherein the multiphase pump is for pumping a medium that includes multiple phases to a higher pressure” to be internally consistent and grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is unclear what is intended to be encompassed by the limitation “transferring the chilled water from the first heat exchanger a process plant”. In particular, as currently recited, it is unclear whether the chilled water is intended to be transferred “from the first heat exchanger of a process plant”, “from the first heat exchanger to a process plant”, or whether some other word is intended to be recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswalt et al (US Patent No. 4,769,998) in view of Mitra (US Patent Application Publication No. 2010/0115975).
Regarding claims 14, 15, and 33, Oswalt discloses a system, comprising:
a first heat exchanger (evaporator assembly 6, see figure 1 and column 3 lines 16-22) for exchanging heat between a first process water stream and a refrigerant and thereby generate a partially vaporized refrigerant having liquid and vapor phases; wherein the first heat exchanger is coupled to a process plant system;
a pump or compressor (compressor 1, see figure 1 and column 3 lines 7-8), coupled to the first heat exchanger, to increase the partially vaporized refrigerant pressure;
a second heat exchanger (3, see figure 1 and column 3 lines 36-37), coupled to the multiphase pump and the first heat exchanger, for exchanging heat between the second process water stream (as interpreted in light of the specification, including other claims, the “second process water stream” is the chilled process water that has passed through the first heat exchanger) transferred from a process plant system and the partially vaporized refrigerant, wherein the second heat exchanger is coupled to the first heat exchanger through a liquid pump (7, see figure 1 and column 3 lines 36-40) for the transfer of the second process water stream from the second heat exchanger to the first heat exchanger;
a first expansion valve (not numbered, see figure 1 and column 3 lines 19-22), coupled to the second heat exchanger (following the arrows indicating flow of refrigerant, it exits heat exchanger 3, enters condenser 2, and passes through the filter, solenoid, and sight glass before entering the expansion valve on the way to the evaporator, see figure 1; as illustrated in the applicant’s figures, the first expansion valve is downstream of the second heat exchanger), for lowering the pressure and/or temperature of the partially vaporized refrigerant.
It is noted that Oswalt does not disclose a vapor-liquid separator, and a second expansion valve coupled to the vapor-liquid separator and the first heat exchanger.
However, Mitra et al discloses a refrigeration cycle which uses a vapor-liquid separator (flash tank 70, see figure 1 and paragraph [0022]) with an expansion valve (65, see figure 1 and paragraph [0022]) located downstream of a heat rejection heat exchanger (40, see figure 1 and paragraph [0022]) and upstream of the vapor-liquid separator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a gas-liquid separator and associated additional expansion valve, as is disclosed by Mitra et al, in the system of Oswalt, in order to improve the efficiency of the system.
It is noted that Oswalt does not explicitly disclose that the compressor is a multiphase compressor.
However, Mitra explicitly discloses the use of a multiphase compressor for a refrigeration system, because Mitra discloses operating a transcritical refrigeration cycle (see paragraph [0018]), and therefore the use of a multiphase compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a multiphase compressor, as is disclosed by Mitra, in the system of Oswalt, in order to permit operation in a greater range of conditions without damage to the compressor.
It is noted that Oswalt does not disclose what refrigerant is used.
However, Mitra et al. explicitly discloses that a variety of refrigerants can be used, including R404A and R407C (see paragraphs [0004] and [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use R404a in the system of Oswalt in order to implement the system in conditions for which R404 a is best suited.

Further regarding claim 14, the properties of viscosity, boiling point, percentage of vapor phase, temperature on exiting first expansion valve, and pressure are a function not only of the structure of the other components of the system but also of the operating conditions and what refrigerant is used. Therefore, in the system of Oswalt in view of Mitra, the pressure of the refrigerant within and exiting the first expansion valve is 4 bar, wherein the temperature of the refrigerant exiting the first expansion valve is 11 degrees C, the vapor fraction of the refrigerant increases to 45% of the refrigerant, and the process water stream has a chilled temperature of 25 degrees C, warm water stream of 31.1 degrees C, and heated water stream of 38 degrees C, depending upon operating conditions, including how much heat comes from the process the process water stream is cooling.


Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 7 that “the heat sink is the first expansion valve to lower the pressure and temperature and the work done for heat sink is the multiphase pump”.
As was previously explicitly stated in the Advisory Action of September 29, 2021, the phrase “the work done for heat sink” does not make sense.
Furthermore, as also explicitly stated in the advisory action of September 29, 2021, an expansion valve is not a heat sink. A heat sink is a place for energy to go, and an expansion valve does not transfer energy away. Therefore, the argument is unpersuasive.
Finally, as has been previously explicitly stated in both the advisory action of September 9, 2021, and the advisory action of September 29, 2021, as well as illustrated by the above rejection, the claims are rejectable using prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763